Case 1:17-cr-00327-WJM Document 12 Filed 04/04/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 17-cr-00327-WJM-1

UNITED STATES OF AMERICA,

                     Plaintiff,

v.

1. Andre Gilmore


                     Defendants.


                                   NOTICE OF APPEARANCE


       Brian R. Leedy, Haddon, Morgan, Foreman, P.C., respectfully enters his appearance on

behalf of the defendant Andre Gilmore.

                                           Respectfully submitted,

                                           /s/ Brian R. Leedy
                                           Brian R. Leedy
                                           Haddon, Morgan & Foreman P.C.
                                           150 E. 10th Ave
                                           Denver CO, 80203
                                           (303) 831-7364
                                           Email Address: bleedy@hmflaw.com
Case 1:17-cr-00327-WJM Document 12 Filed 04/04/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE
       I hereby certify that on April 4, 2019, I electronically filed the foregoing

                                     NOTICE OF APPEARANCE

with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the parties of record, and I hereby certify that I have mailed or served the document or paper to
the following non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the
non-participant’s name:

       Luis Carlos Flores     (via hand delivery)




                                              /s/ Brian R. Leedy
                                              Brian R. Leedy
                                              Haddon, Morgan & Foreman P.C.
                                              150 E. 10th Ave
                                              Denver CO, 80203
                                              (303) 831-7364
                                              Email Address: bleedy@hmflaw.com




                                                 2
